DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on November 9, 2011 has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It appears as if the phrase “to inner toothing” in line 2 of claim 22 should be replaced with the phrase - - to an inner toothing- - for the sake of clarity.  Claim 23, is objected to as being dependent upon a rejected base claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)16-18, 20, 24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki (8,579,756).  Oki discloses an adjustment fitting (10) for adjusting an inclination of a backrest (102) of a vehicle seat (100), comprising: a first fitting part (1) connectable to a seat substructure (101) of the vehicle seat, and a second fitting part (2) which is pivotable about a central axis of rotation relative to the first fitting part and is connectable to the backrest of the vehicle seat, wherein the first fitting part and the second fitting part are components of both of a gear unit (see how gears (31)(31)(31) mesh with teeth (12) and teeth (22)) and of a locking device (4)(5a)(5b)(6)(7)(8) of the adjustment unit.  With respect to claim 17, the gear unit has a planetary gear system (31)(31)(31) or is a planetary gear system.  With respect to claim 18, the locking device is a detent lock wherein element (7) is wedged into space (48).  With respect to claim 20, the first fitting part has an inner toothing (12) of the gear unit.  With respect to claim 24, the second fitting part has at least one guide (48) for at least one locking element of the detent lock, given that guide portion (48) is carried by second fitting part (2).  With respect to claim 30, a vehicle seat (100) comprising an adjustment fitting as claimed in claim 16.

Allowable Subject Matter
Claims 19, 21 and 25-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Beneker et al. (US 2004/0251727); Lindblad (5,588,932) and Schulz et al. (2011/0169313).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636